Citation Nr: 0510468	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont that denied the veteran's claim 
seeking service connection for a psychiatric disorder, to 
include agoraphobia.  The veteran perfected a timely appeal 
of this determination to the Board.

In July 2003, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
this matter is again before the Board.


FINDING OF FACT

A psychiatric disorder, to include agoraphobia, was not 
manifested during service or within one year thereafter, and 
is not otherwise related to any incident of service.


CONCLUSION OF LAW

A psychiatric disorder, to include agoraphobia, was not 
incurred in or aggravated by active military service; and a 
psychosis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

As concerns the claim for service connection for a 
psychiatric disorder, to include agoraphobia, historically, 
this matter was initially denied as "not well-grounded" in 
a July 2000 rating decision.  In a subsequent letter dated in 
September 2001, the RO informed the veteran of VA's 
obligations under the VCAA for the purpose of readjudicating 
the veteran's claim.  See 38 U.S.C.A. § 5107, Historical and 
Statutory Notes, Effective Dates and Applicability Provision 
(West Supp. 2001) (providing for the readjudication of 
certain claims denied as "not well-grounded between July 14, 
1999, and November 9, 2000).  By that same letter, the RO 
provided the veteran with notice of the types of evidence 
needed in order to substantiate his claim for service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  In addition, the RO informed the veteran 
of his responsibility to identify, or submit directly to VA, 
medical evidence of a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions, which demonstrates a plausible 
relationship between agoraphobia and any disease or injury 
during service.  Furthermore, the RO specifically requested 
that the veteran tell it about evidence he desired obtained, 
and that he should send related evidence within 60 days, 
which the Board construes as reasonably informing him to 
submit any evidence within his possession.  Then, in a 
January 2002 Supplemental Statement of the Case, the RO 
appropriately re-addressed the issue of entitlement to 
service connection for agoraphobia.

By way of the letters dated in September 2001 and November 
2004, and the Supplement Statements of the Case dated in 
January 2002, July 2002, and January 2005, the RO advised the 
veteran of the basic law and regulations governing service 
connection claims.  These documents also provided the veteran 
notice of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the January 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.       § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service records, post-service medical records, including VA 
and private examinations, documents related to his award of 
benefits from the Social Security Administration, lay 
statements from family and friends regarding the veteran's 
condition, and statements submitted by the veteran and his 
representative in support of his claim.  In addition, the RO 
scheduled two VA examinations for the veteran in connection 
with his claim.  Although VA advised the veteran of the 
importance of appearing for the VA psychiatric examinations, 
scheduled to take place in June 2003 and November 2004, and 
indicated that his appearance at these examinations was 
necessary for VA to adjudicate his claim of service 
connection for psychiatric disability, the veteran notified 
VA that he would not report for either of these examinations 
due to his agoraphobia.  The RO nevertheless provided the 
veteran's claims file to a VA examiner for review and this 
examiner's June 2003 report is contained in the file.  Based 
on the foregoing, the Board will proceed with a determination 
of the merits based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Service connection for psychiatric disorder, to include 
agoraphobia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2003).  Certain chronic diseases, including a psychosis, may 
be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition 
noted during service is not noted to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).

Pertinent regulation also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran's service medical records do not 
reflect any complaints of or treatment for a psychiatric 
disorder.  The service records do indicate that in a 
September 1968 Report of Medical Examination and Report of 
Medical History, that the veteran was noted to have 
indigestion and stomach trouble, referred to as "nervous 
stomach," since childhood.  The examiner noted that this was 
treated successfully with medication.  The veteran contends, 
in statements submitted to the RO, that his stomach troubles 
were symptoms of his current psychiatric condition.  No 
medical opinion in the veteran's file, however, links the 
veteran's nervous stomach with his agoraphobia.

The first indication of agoraphobia is noted in a February 
1979 report of the veteran's private physician.  In this 
report, the physician commented that the veteran's 
agoraphobia had become severe by May 1971.  This report also 
indicates that Mental Health Services of Southeastern Vermont 
first saw the veteran for his condition in March 1972.  This 
report was confirmed in a statement submitted by the agency 
dated in January 1980.  In addition, in a January 1976 
psychiatric examination, the veteran was diagnosed with 
agoraphobia.

In a May 1979 determination by the Social Security 
Administration, the veteran was noted to have been diagnosed 
with agoraphobia and severe anxiety.  This report also 
mentioned that the veteran could have been afflicted with 
this disorder as early as May 1970, but that at that time his 
condition was not so severe as to preclude employment.  

In addition, the record contains multiple statements of 
family and friends, as well as statements by the veteran to 
the RO and to various medical professionals, indicating that 
his symptoms began in service.  One such statement relates an 
incident in service in which the veteran was going to a 
movie.  He states that about halfway to the theater (a trip 
of 8 or 9 miles) he was filed with panic (racing heart, 
dizziness, nausea) and thought he was having a heart attack.  
He turned around and returned to the base.  After another 
episode of unprovoked panic nearly a year later, the veteran 
states that he went to the hospital and was diagnosed with a 
spastic stomach and given medication.  

In June 2003, the veteran was scheduled for a VA examination 
to ascertain the exact nature and etiology of any psychiatric 
condition the veteran may have.  The veteran did not report 
for this examination stating that he could not travel due to 
his condition.  Despite the veteran's absence during the 
examination, the examiner nevertheless stated that he 
reviewed the veteran's claims file and answered the RO's 
question concerning diagnosis and connection to service.  
After reviewing the evidence in the file, the examiner summed 
up his review by stating

It is difficult to know the exact diagnosis of the 
veteran if he indeed has one.  It is difficult to know 
when the onset of his symptoms was.  Having never met 
the veteran, it is even more difficult to establish the 
diagnosis.  Furthermore, it is unclear whether these 
symptoms are due to a psychiatric disorder or due to a 
medical disorder.  I believe the veteran should undergo 
a full medical work-up to rule out any organic causes of 
his symptoms.  To that end, I think it would be helpful 
to order thyroid tests, complete blood count, and a 
chemistry panel.  It would also be useful to order a 
electrocardiogram to rule out any type of cardiac 
problems, such as arrhythmias.  It is notable that the 
veteran has Insulin-dependent diabetes, according to his 
C file.  Hypoglycemia can mimic panic symptoms.  
Therefore, I would want to ensure that his diabetes is 
being properly treated and that his blood sugar levels 
are in adequate control.  There are other reasons as to 
why someone might not leave their home.  There are other 
mental disorders that could account for this type of 
behavior, including paranoid personality disorder, 
psychotic disorders, PTSD, and major depressive 
disorders.  As such I would want to rule out any other 
psychiatric diagnoses that could account for the 
veteran's behaviors.  Finally, if the veteran does 
indeed have panic disorder and agoraphobia, these are 
both conditions that respond fairly well to treatment in 
most cases....  It is possible that with resumed 
treatment, the veteran's symptoms might improve and 
allow him to leave his home and have a more improved 
quality of life.  ...  In conclusion, it is very difficult 
to offer an opinion without having met this veteran, 
given the contradictory nature of his C file reports.  

In July 2003, the Board remanded this matter to afford the 
veteran an additional opportunity to be examined by VA.  In 
November 2004, an additional VA examination was requested.  
In connection with this examination, VA advised the veteran 
of the importance of appearing for the examination and 
indicated that his appearance at this examination was 
necessary for VA to adjudicate his claim of service 
connection for psychiatric disability.  After receiving this 
notice, the veteran contacted VA and cancelled the 
examination, stating that he cannot come to VA because of his 
agoraphobia.  See 38 C.F.R. § 3.655(b) (2004); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

While the veteran's file contains diagnoses of agoraphobia, 
the June 2003 VA examiner could not confirm this diagnosis 
based on his review of the veteran's file.  Even more 
problematic, however, is the lack of medical evidence linking 
the veteran's condition to his time in the service.  As the 
file indicates, the earliest symptoms of agoraphobia date to 
May 1970, over a year after his discharge from the service.  
And while the veteran and other lay witnesses state that he 
had symptoms during service, this has not been confirmed by a 
medical professional.  Nor has any medical professional to 
date linked the veteran's nervous stomach to his psychiatric 
symptoms or agoraphobia.  In this regard, the Board observes 
that, although the veteran may be correct that there is an 
etiological relationship between his time of service and his 
psychiatric condition, he has provided no competent medical 
evidence to sustain this contention.  And while as laypersons 
the veteran and others who submitted statements on the 
veteran's behalf are competent to describe symptoms that they 
might have observed, see Charles v. Principi, 16 Vet. App. at 
374, they are not competent to render medical diagnoses or to 
establish an etiological relationship between a disability 
and service merely by their own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the medical evidence of record does not 
establish a link between his condition and his period of 
active service, or that a psychosis was manifested within one 
year after service.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include 
agoraphobia, and his claim must therefore be denied.


ORDER

Service connection for a psychiatric disorder, to include 
agoraphobia, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


